PER CURIAM
(Regla 50)
Debemos determinar cuándo comienza a computarse el término dentro del cual el Ministerio Fiscal debe presentar la acusación en casos por delito grave conforme a las dis-posiciones de la Regla 64(n) de Procedimiento Criminal.
El peticionario José Cartagena Fuentes solicita la revi-sión de una resolución dictada el 28 de agosto de 2000, por el Tribunal de Circuito de Apelaciones, mediante la cual se denegó el recurso de certiorari que presentó, fundamentán-dose en que los términos para presentar la acusación en casos por delito grave se computan “a partir del momento en que se autorizó la presentación de la acusación al deter-minarse causa probable para acusarlo” en la vista prelimi-nar bajo la Regla 23 de Procedimiento Criminal. Por con-siderar que dicho término se computa desde la fecha del *246arresto o detención del acusado para responder del delito, revocamos.
I
El 15 de abril de 2000 se determinó causa probable para arrestar a José Cartagena Fuentes por violación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2101 et seq.),(1) en una vista a la que compareció sin representa-ción legal y por hechos ocurridos ese mismo día. Se le im-puso una fianza de dos mil dólares ($2,000), la cual no pudo prestar, por lo que fue ingresado en la Cárcel Regional del Sur. Se señaló la vista preliminar al amparo de la Regla 23 de Procedimiento Criminal,(2) para el 3 de mayo de 2000. El 2 de mayo se le asignó a la Sociedad para Asis-tencia Legal la representación legal del acusado en la vista preliminar. El 3 de mayo la vista fue suspendida, ya que el peticionario no fue trasladado de la cárcel en que se encon-traba detenido, además de que la magistrada designada a presidir la misma estaba impedida de hacerlo, por razón de que era la misma jueza que había determinado causa probable para su detención bajo la Regla 6 de Procedimiento Criminal.(3) La vista preliminar fue pospuesta para el 9 de mayo, pero tampoco pudo celebrarse ya que los testigos de cargo no comparecieron, por lo que se transfirió la misma para el 23 de mayo. Finalmente, la vista fue celebrada el 24 de mayo de 2000. Se determinó causa probable para acusar mediante el Art. 404 de la Ley de Sustancias Con-troladas de Puerto Rico, supra, y se señaló la lectura de la acusación para el 20 de junio, pero no se pudo celebrar en *247esa fecha debido a que el pliego acusatorio no había sido presentado. No fue hasta el 5 de julio que el Ministerio Público presentó la acusación, celebrándose la lectura de la misma seis (6) días más tarde.
En el acto de lectura de la acusación, la representación legal del peticionario solicitó la desestimación de la misma al amparo de la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El tribunal señaló el juicio para el 3 de agosto de 2000 e indicó que la solicitud de desestimación se resolvería ese día. Llegado el día, el tribunal denegó la desestimación, aduciendo, erróneamente, que los términos se computan a base de días laborables y no días calendarios. Señaló juicio en su fondo para el 28 de agosto de 2000.
De tal resolución acudió el peticionario mediante re-curso de certiorari ante el Tribunal de Circuito de Apela-ciones y le imputó error al Tribunal de Primera Instancia al determinar que los términos se computan en días labo-rables y no en días calendario. Argumentó que procedía la desestimación de la acusación fundamentada en la citada Regla 64(n)(2) de Procedimiento Criminal, ya que habían transcurrido ochenta y un (81) días calendario desde el arresto realizado el 15 de abril hasta el 5 de julio de 2000, día en que se presentó la acusación.
El Tribunal de Circuito de Apelaciones emitió resolución el 28 de agosto de 2000, de la cual aquí se recurre, y en la cual se denegó el auto solicitado. Razonó dicho tribunal que el término de treinta (30) días que establece la citada Regla 64(n)(2) de Procedimiento Criminal para celebrar la vista preliminar y que comenzó a decursar el 15 de abril, día en que fue arrestado, se reactivó a treinta (30) días más el 3 de mayo, día en que fue suspendida la vista. Como tal término vencía el 2 de junio, la celebración de la vista pre-liminar el 24 de mayo todavía estaba a tiempo.
*248Determinó, además, que el término de sesenta (60) días(4) que tenía el Ministerio Fiscal para presentar la acu-sación contra el peticionario comenzó a transcurrir el 24 de mayo de 2000, fecha en que se autorizó la presentación de dicha acusación, al determinarse causa probable para ello. Concluyó el foro apelativo que dicho término vencía el 24 de julio, y como la acusación se presentó el 5 de julio, no se violó el derecho ajuicio rápido del acusado. Citando a Pueblo v. Garrick, 105 D.P.R. 178 (1976), el tribunal apelativo interpretó que al haberse suspendido por justa causa(5) la vista preliminar señalada para el 3 de mayo, automática-mente se extendió el término para la celebración de la misma. Sin embargo, concluyó erróneamente que dicha suspensión tuvo el efecto simultáneo de extender el tér-mino para presentar la acusación. Al parecer, dicho foro entendió que existen dos (2) términos consecutivos: el pri-mero, para la celebración de la vista preliminar, y el se-gundo, contado a partir de la celebración de la vista preli-minar, para presentar la acusación. Inexplicablemente, ñjó este último término en sesenta (60) días.
I — 1 I — i
 En atención al fundamental derecho a juicio rá-pido consagrado en la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, nuestras Reglas de Procedimiento Criminal y su jurisprudencia interpretativa han delimitado períodos de tiempo constitucionalmente razonables para cubrir varias etapas entre el arresto y el juicio, ya que hemos interpre-tado que este derecho cobra vigencia desde que el impu-tado de delito es detenido o está sujeto a responder (held to answer). Pueblo v. Candelaria Vargas, 148 D.P.R. 591 *249(1999); Pueblo v. Miró Gonzalez, 133 D.P.R. 813 (1993); Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987); Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986). Véanse, además: D. Nevares-Muñiz, Sumario de derecho procesal penal puerto-rriqueño, 5ta ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1998, pág. 133; E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 157.
Hemos reconocido, además, que el derecho ajuicio rápida es de naturaleza dual, puesto que ampara tanto al acusado como a la sociedad. Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974). Véase, además, O.E. Resumil, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, pág. 246.
La Regla 64(n) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que regula estatutariamente el derecho a juicio rápido, establece varios términos que corren simultáneamente partiendo del momento del arresto o de la detención del imputado, para la presentación de la acusación en los casos graves, así como para la celebración de la vista preliminar, de acuerdo con la condición procesal del imputado. Dicha regla dispone:
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
(n) Que existen una o varias de las siguientes circunstancias, a no ser que se demuestre justa causa para la demora o a me-nos que la demora para someter el caso a juicio se deba a la solicitud del acusado o a su consentimiento:
(1) Que el acusado estuvo detenido en la cárcel por un total de treinta (30) días después de su arresto sin que se hubiere pre-sentado acusación o denuncia contra él, o que ha estado dete-nido por ün total de quince (15) días sin que se hubiere presen-tado una acusación o denuncia contra él si se tratare de un caso en que un magistrado autorizó la radicación de las mismas de conformidad con lo dispuesto en la Regla 6(a).
(2) Que no se presentó acusación o denuncia contra el acusado *250dentro de los sesenta (60) días de su arresto o citación o dentro de los treinta (30) días si se tratare de un caso en que un ma-gistrado autorizó la radicación de las mismas de conformidad con lo dispuesto en la Regla 6(a).
(3) Que el acusado estuvo detenido en la cárcel por un total de sesenta (60) días con posterioridad a la presentación de la acusación o denuncia sin ser sometido a juicio.
(4) Que el acusado no fue sometido a juicio dentro de los ciento veinte (120) días siguientes a la presentación de la acu-sación o denuncia.
(5) Que la persona estuvo detenida en la cárcel por un total de treinta (30) días después de su arresto sin que se le hubiere celebrado la vista preliminar en los casos en que deba celebrarse.
(6) Que no se celebró vista preliminar a la persona dentro de los sesenta (60) días de su arresto en los casos en que deba celebrarse. (Enfasis suplido.)
Como vemos, cuando la persona se encuentra encarcelada para responder del delito imputado, el primer párrafo del referido inciso dispone que el término para la celebración de la vista preliminar es de treinta (30) días a partir de su arresto o detención, siendo dicho término la mitad del término dispuesto para cuando la persona se encuentra en libertad bajo fianza en consideración a que, amparándole a todos los acusados la presunción de inocencia, aquel que se encuentra restringido sumariamente de su libertad por no haber podido prestar fianza debe ser sometido a juicio en un término más corto. Esto es, cuando la persona no se encuentra encarcelada, entonces dicho término se duplica a sesenta (60) días, según dispone el segundo párrafo del citado inciso (n). Véanse: Resumil, op. cit, pág. 374; Chiesa, op. cit, pág. 158.
Vemos, pues, que ausente justa causa o causa imputable al imputado, y con el objetivo de evitar la indebida y opresiva encarcelación del imputado antes del juicio, la citada Regla 64(n) concede al Ministerio Público un término de treinta (30) días para presentar la acusación en contra de aquel que está encarcelado esperando ser sometido ajuicio, y otro término de sesenta (60) días para que se *251celebre el juicio a partir de la fecha en que fue presentada la acusación en su contra, conforme lo dispone el tercer párrafo de la regla. Prescribe, además, el cuarto párrafo que el juicio al acusado que no está encarcelado deberá ser celebrado dentro de los ciento veinte (120) días siguientes a la presentación de la acusación.
HH HH
Los párrafos quinto y sexto de la Regla 64(n) fueron añadidos a ésta mediante enmienda efectuada a tenor con lo resuelto por este Tribunal en Pueblo v. Opio Opio, 104 D.P.R. 165, 170 (1975):
... [C]onsideramos adecuado un término de sesenta días para celebrar la [vista preliminar], contados desde el arresto del acu-sado o su citación para responder del delito imputado. Coincide con el término máximo provisto en la Regla 64(n)(2) de Proce-dimiento Criminal para presentar acusación o denuncia contra el acusado, y sólo podrá extenderse por justa causa, o por de-mora imputable al acusado o consentida por éste(6) (Enfasis suplido y escolio omitido.)
Evidentemente, la intención legislativa al enmendarse la regla mediante las referidas dos (2) adiciones, no fue la de extender el término para presentar la acusación o denuncia. Una vez detenido el acusado, los términos de los referidos subincisos (5) y (6) corren simultáneos o paralelos a los términos de los subincisos (1) y (2). Esto es, el término para la celebración de la vista preliminar es el mismo, por ser simultáneo, que tiene el Ministerio Público para presentar la acusación.
No estamos ajenos a la dificultad que a veces puede oca-sionar el que sea un mismo término, tanto para celebrar la vista preliminar como para presentar la acusación. No obs-tante, en atención al fundamental principio que estamos *252atendiendo, fue la intención de este Tribunal en Pueblo v. Opio Opio, supra, que el Ministerio Público obtuviese la determinación de causa probable en la vista preliminar dentro del término constitucionalmente razonable y ya es-tablecido para presentar la acusación.(7)
A pesar de que en Pueblo v. Garrick, supra, a manera de dictum expresamos que en ausencia de circunstancias extraordinarias y excepcionales demostrativas de un abuso del término para la celebración de la vista preliminar, no violaba el derecho a juicio rápido una acusación presentada once (11) días después de vencido el término para ello, nuestra razón de decidir en dicho caso se fundamentó en la omisión del acusado en solicitar la desestimación de la acusación al momento de la lectura de la misma, antes de hacer alegación, según lo requiere la Regla 63 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Concluimos, por lo tanto, que el acusado renunció por tal motivo a su defensa bajo la citada Regla 64(n)(2).(8) Con posterioridad a Garrick, hemos resuelto más claramente que cuando la suspensión de la vista preliminar o del juicio es por justa causa o imputable al acusado, en uno y otro caso dichos términos comienzan a decursar desde la fecha en que estuvieran tales vistas señaladas. Ausente justa causa o causa imputable al acusado, en casos en que la determinación de causa probable para presentar la acusación recaiga en el último día del término, ello podría ser causa justificada para conceder un corto período de gracia no mayor de dos (2) días laborables para la presentación de la misma. *253Véase Chiesa, op. cit, pág. 167. No obstante, constituye una obligación ineludible de los jueces la de velar por que la vista preliminar sea celebrada dentro de los términos dispuestos por el referido ordenamiento procesal —con su-ficiente antelación a la fecha de expiración de los mismos— a fin de que el Ministerio Fiscal tenga una oportunidad razonable para redactar y presentar la acusación dentro de los referidos términos.
En el caso de autos, la detención del peticionario se produjo el 15 de abril cuando se determinó causa probable para arresto y fue encarcelado al no poder prestar fianza. En ese momento se activó el derecho a juicio rápido del peticionario y los términos que para ello se disponen, ya que quedó sujeto a responder. Ninguna de las suspensiones de la vista preliminar se le puede imputar al detenido. Aun cuando en la vista de 3 de mayo la defensa no objetó el señalamiento hecho para celebrar la vista preliminar fuera del término de los treinta (30) días, contado a partir de su arresto, no por ello consintió a que dicho término se reactivara para comenzar a computarse de nuevo en ese momento. Hemos resuelto que la renuncia al derecho a juicio rápido tiene que ser hecha de manera expresa. (9) Por lo tanto, el período de treinta (30) días que tenía tanto el tribunal para celebrar la vista preliminar como el Ministerio Fiscal para presentar la acusación, dada la situación de encarcelamiento del imputado, no quedó interrumpido. No obstante, la suspensión de la vista señalada para el 9 de mayo fue por justa causa, ya que la misma obedeció a que no comparecieron los testigos del Estado. Por tal motivo, el
M <1 *254término para la presentación de la acusación quedó inte-rrumpido, comenzando a decursar nuevamente a partir de esta última fecha. En vista de ello, dicho término expiró el 8 de junio. A pesar de que la vista preliminar fue celebrada el 24 de mayo, quedándole al Ministerio Público quince (15) días, tiempo más que suficiente para la presentación de la acusación, no fue hasta el 5 de julio de 2000, o sea, veintisiete (27) días después de expirado el término, que presentó la misma.
Al momento de la presentación de la acusación el peti-cionario llevaba ochenta y un (81) días encarcelado. La re-gla es clara al imponer un término máximo de treinta (30) días para presentar la acusación, ausente justa causa o causa alguna imputable al detenido. No debe quedar duda del perjuicio resultante de hallarse encarcelado indebida-mente, en detrimento de la presunción de inocencia, desli-gado de la vida familiar, a expensas de las calamidades del sistema carcelario, al efecto nocivo de que se vea perjudi-cada su defensa con el paso del tiempo y expuesto a la incertidumbre de la espera de una determinación. Induda-blemente se le ha violado al peticionario su derecho a un juicio rápido.
V
Han sido muchos los errores a los que ha tenido que enfrentarse el acusado en su azaroso encuentro con la jus-ticia: el que un juez de primera instancia determinara que los términos de juicio rápido se computan a base de días laborables; que no se tomara en cuenta su condición proce-sal de encarcelamiento en el cómputo de su derecho ajuicio rápido; la determinación de que el término para presentar la acusación se computa a partir del momento en que se determina causa probable para acusar; la determinación de que hubo justa causa para las dilaciones por parte del Estado; la errónea determinación de que renuncia total-*255mente al derecho a juicio rápido aquel que no objeta a la posposición de la vista preliminar por causa que no le es imputable. Todo ello en perjuicio y en detrimento de un derecho constitucional del más alto rango.
Por lo anteriormente expresado, se expedirá el auto de “certiorari” solicitado y se dictará sentencia sin ulteriores trámites según lo autoriza la Regla 50 de nuestro Regla-mento, revocando el dictamen del Tribunal de Circuito de Apelaciones y decretando, en consecuencia, la desestima-ción de la acusación presentada en este caso.
El Juez Asociado Señor Rebollo López no intervino.

 Penalidad por posesión, libertad a prueba y supresión de récord por primer delito. 24 L.P.R.A. see. 2404.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 Dicho término en este caso es de treinta (30) días en virtud de lo dispuesto en la Regla 64(n)(1) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 Tampoco aparece en el récord de este caso que la hubiera.


 El imputado en dicho caso estaba en libertad bajo fianza. Por eso nos referi-mos al término provisto en el segundo párrafo de la Regla 64(n) de Procedimiento Criminal, supra.


 También somos conscientes del efecto expansivo a las reglas de nuestra de-terminación en Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976), donde, ante el silencio de la Regla 64(n) de Procedimiento Criminal, supra, establecimos un término de sesenta (60) días a partir de la determinación adversa al Ministerio Público para celebrar la vista preliminar en alzada. Todo ello, porque según hemos expresado, “[l]a frase ‘juicio rápido’ es un concepto constitucional, entre tantos otros, de conte-nido determinado en parte y en parte variable o flexible y sujeto a los procesos generales de cambio que afectan el derecho y la ley”. Pueblo v. Arcelay Galán, 102 D.P.R. 409, 413 (1974).


 El acusado se encontraba bajo fianza.


 Aunque hemos reconocido que el derecho a juicio rápido es renunciable, he-mos rechazado la renuncia implícita que supone no invocar oportunamente el dere-cho a juicio rápido ante una suspensión. Pueblo v. Arcelay Galán, supra. Véase, además, Barker v. Wingo, 407 U.S. 514 (1972). *262revisión de una resolución emitida por el tribunal de instancia en 1996. El tribunal denegó el recurso. Esquilín acudió ante nos y el 20 de enero de 1999 denegamos el recurso.